NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JODY F. CHAMBERS,                               No. 20-56141

                Plaintiff-Appellant,            D.C. No. 3:18-cv-02906-BAS-BGS

 v.
                                                MEMORANDUM*
JOHN A. KNIGHT, individually,

                Defendant-Appellee,

and

COLIN LUCAS-MUDD, individually;
AITEKZ PLC,

                Defendants.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Jody F. Chambers appeals pro se from the district court’s judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing her action alleging state law claims. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter

jurisdiction. Carolina Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d 1082, 1086 (9th

Cir. 2014). We affirm.

      The district court properly dismissed Chambers’s action for lack of subject

matter jurisdiction because Chambers failed to satisfy her burden of establishing

diversity of citizenship. See 28 U.S.C. § 1332(a) (requirements for diversity

jurisdiction); Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986) (for diversity of

citizenship, “a person is domiciled in a location where he or she has established a

fixed habitation or abode in a particular place, and [intends] to remain there

permanently or indefinitely”; setting forth factors for determining an individual’s

domicile (alteration in original, citation and internal quotation marks omitted)); id.

at 750 (because the factors for determining domicile are essentially factual, the

district court’s determination of domicile is reviewed for clear error); see also

NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 613-14 (9th Cir. 2016) (“The party

seeking to invoke the district court’s diversity jurisdiction always bears the burden

of both pleading and proving diversity jurisdiction.”).

      The district court properly granted defendant Knight’s motion for relief from

the default judgment under Federal Rule of Civil Procedure 60(b)(4) on the ground

that the default judgment was void for lack of subject matter jurisdiction. See Fed.


                                          2                                      20-56141
R. Civ. P. 60(c)(1) (Rule 60(b)(4) motion “must be made within a reasonable

time”); Fid. Nat’l Fin., Inc. v. Friedman, 803 F.3d 999, 1001 (9th Cir. 2015)

(standard of review); Sasson v. Sokoloff (In re Sasson), 424 F.3d 864, 876 (9th Cir.

2005) (a judgment is void for purposes of Rule 60(b)(4) if the district court lacked

subject matter jurisdiction); see also NewGen, 840 F.3d at 614 (a defendant may

bring a factual attack to subject matter jurisdiction in the context of a Rule 60(b)(4)

motion for relief from a default judgment).

      We reject as without merit Chambers’s contention that Knight’s Rule

60(b)(4) motion was a collateral attack on the judgment, barred by res judicata.

See Watts v. Pinckney, 752 F.2d 406, 410 (9th Cir. 1985) (Rule 60(b)(4) attack on

a judgment is direct, not collateral, and res judicata therefore does not apply).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                    20-56141